Citation Nr: 0707286	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-34 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from December 1948 to September 1952 and from 
May 1956 to August 1972.  The veteran died in September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied reopening 
the claim.  The appellant withdrew her request for a Board 
hearing in July 2006.

By correspondence dated February 26, 2007, the Board notified 
the appellant that her motion to advance the case on the 
docket had been granted.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  In a March 1999 rating decision the RO denied reopening 
the claim for entitlement to service connection for the cause 
of the veteran's death; this determination has become final.

3.  Evidence received since the March 1999 rating decision is 
neither cumulative nor redundant of the evidence of record 
and raises a reasonable possibility of substantiating the 
claim.

4.  The evidence of record as to whether the heart disease 
that subsequently caused the veteran's death was onset during 
active service is in equipoise.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim 
for service connection for the cause of the veteran's death 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).

2.  The veteran's cause of death due to heart disease was 
incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 1131, 1310, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the appellant was notified of the VCAA duties to assist and 
of the information and evidence necessary to substantiate her 
claim by correspondence dated in October 2004 and 
November 2005.  Adequate opportunities to submit evidence and 
request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in May 
2006.  

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  Because the claim 
is reopened and adjudicated on the merits the specific notice 
matters addressed in Kent v. Nicholson, 20 Vet. App. 1 
(2006), are not required in this case.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

New and Material Evidence Claim

This case has been before the Board several times.  In 
February 1979, the Board denied service connection for the 
cause of the veteran's death because the evidence did not 
support a finding that the cardiovascular disease that caused 
the veteran's death began in service or was shown to a 
compensable degree within one year after service discharge.  
In February 1979, the Board denied service connection for the 
cause of the veteran's death, because a new factual basis had 
not been presented to reopen the claim.  The case was 
reconsidered by a panel of 12 members of the Board in March 
1980.  That panel upheld the earlier Board decisions.  In 
June 1984, service connection for the cause of the veteran's 
death was again denied by the Board because a new factual 
basis had not been submitted to reopen the claim.   

Most recently, in a March 1999 rating decision, the RO denied 
reopening the claim for entitlement to service connection for 
the cause of the veteran's death.  It was noted, in essence, 
that the evidence submitted in support of the claim was 
cumulative of evidence previously considered.  The appellant 
did not appeal the rating decision and it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2006).

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006). 

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The evidence added to the record since the March 1999 rating 
decision includes additional statements from the appellant, 
private medical opinions dated in June 2004 and August 2004, 
and a VA medical opinion dated in December 2004.  The Board 
finds this evidence is neither cumulative nor redundant of 
the evidence of record and that it raises a reasonable 
possibility of substantiating the claim.  Therefore, the 
claim is reopened.  In light of the decision below, the Board 
finds the appellant is not prejudice by review of the service 
connection claim on the merits.

Service Connection Claim

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2006).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection can be granted for certain diseases if 
manifest to a degree of 10 percent or more within one year of 
separation from active service.  Where a veteran served 90 
days or more of continuous, active military service during a 
period of war and certain chronic diseases (including 
cardiovascular disease) become manifest to a degree of 10 
percent within one year from date of termination of service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

In this case, service medical records show no diagnosis or 
treatment for heart disease was provided during active 
service.  The veteran's March 1972 retirement examination 
revealed a normal clinical evaluation of the heart.  In his 
report of medical history the veteran noted pain or pressure 
in the chest.  The examiner commented that the veteran had 
experienced some difficulty with symptoms of indigestion and 
heartburn, but that he had normal electrocardiogram (EKG) and 
examination findings.  It was noted he was presently 
asymptomatic.  A March 1972 EKG was unchanged as compared to 
old findings and remained within normal limits.  

Private hospital records show the veteran was treated for an 
acute myocardial infarction in July 1975.  It was noted that 
the veteran had been in good health until an episode of chest 
pain several months earlier which had been determined not to 
be of cardiac origin.  

The veteran's death certificate shows he died in September 
1976 with acute myocardial infarction as the immediate cause 
of death.  The approximate interval between onset and death 
was one week.  An autopsy report included diagnoses of severe 
coronary artery disease and recent and healed myocardial 
infarcts.  It was noted the apparent cause of death was 
severe coronary artery disease.

In private medical correspondence dated in March 1977 Dr. 
F.B.W., an internal medicine practitioner, noted the veteran 
died of arteriosclerotic heart disease with acute myocardial 
infarction.  It was further noted that the basic disease of 
arteriosclerosis almost certainly was present while the 
veteran was in service.  The physician reiterated this 
etiology opinion in correspondence dated in April 1977.  It 
was noted that while there was no objective evidence the 
veteran had coronary artery arteriosclerosis prior to his 
first heart attack based upon the natural history of the 
disease it almost certainly began prior to his service 
discharge.  

In private medical correspondence dated in March 1978 Dr. 
J.D.Y., an internal medicine and cardiology practitioner, 
summarized the evidence of record and found the veteran had 
significant coronary artery disease at the time of his 
discharge in 1972.  It was noted that the extensive coronary 
artery arteriosclerosis as described in the autopsy report 
indicated the process had been far advanced for many years 
and that his report of symptoms on several occasions of 
heartburn, dyspnea on exertion, shortness of breath, and 
chest pains indicated he had far advanced coronary artery 
disease present for many years.  The physician reiterated 
this opinion in subsequent correspondence dated in July 1983, 
December 1998, and June 2004.

In a January 1979 independent medical expert opinion Dr. 
D.F.B., a professor of medicine, found that there was no 
evidence of any disability related to coronary artery disease 
during service or within the first post-service year.  The 
first evidence of coronary artery disease was noted to have 
been provided in July 1975 approximately three years after 
service.  It was also noted that under the reasoning of the 
private medical opinions in this case service connection 
would be warranted for asymptomatic clinically undetectable 
coronary artery disease for every serviceman who developed 
clinical evidence of coronary artery disease at any time 
after service.  

In private medical correspondence dated in August 2004 Dr. 
G.J.R., a board-certified cardiologist, found it was 
extremely unlikely that the extensive coronary artery disease 
noted on the autopsy report could have developed in the four 
short years from the veteran's service discharge until his 
death in 1976.  The physician stated that, knowing the 
natural history of coronary artery disease, it was extremely 
likely that given the extensive and diffuse nature of the 
veteran's coronary artery disease at the time of his autopsy 
it was very likely he had extensive coronary artery disease 
prior to discharge.  It was also noted that his symptoms of 
indigestion and precordial chest discomfort in 1965 may have 
been manifestations of ischemic heart disease at that time.  

VA medical opinion dated in December 2004 found that while it 
was likely the veteran's heart disease had its onset during 
service there was no evidence to support a diagnosis of 
clinically significant coronary artery disease during service 
or within the first post-service year.  It was the examiner's 
opinion that in the absence of any verified diagnosis of 
coronary artery disease in service, it was not possible to 
state that the veteran had clinically significant heart 
disease in service without resort to unfounded speculation.

In statements in support of the claim the appellant and her 
representative asserted service connection was warranted for 
the cause of the veteran's death.  It was noted that the 
December 2004 VA examiner's opinion supported the claim that 
heart disease was onset during active service.  It was also 
asserted that definitive clinical evidence that heart disease 
began during active service was not required.

Based upon a comprehensive review of the complete record, the 
Board finds the evidence of record as to whether the heart 
disease that subsequently caused the veteran's death was 
onset during active service is in equipoise.  In such cases, 
the benefit of the doubt is resolved in favor of the 
claimant.  Although there is an apparent difference of 
medical opinion as to whether there was sufficient evidence 
for a diagnosis of heart disease in service or within the 
first post-service year, the overall competent medical 
opinions as to etiology establish that a disease process that 
subsequently resulted in the veteran's diagnosis of coronary 
artery disease and apparent cause of death was incurred 
during active service.  The December 2004 VA examiner, in 
essence, concurred with the private physicians that a heart 
disease was onset during active.  

While VA law does not allow service connection in the absence 
of a disability, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).  VA's 
General Counsel in a precedent opinion noted that the term 
"disease" had been broadly defined as any deviation from or 
interruption of the normal structure or function of any part, 
organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  VAOPGCPREC 
82-90 (Jul. 18, 1990) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 385 (26th Ed.1974)).  Applying all reasonable 
doubt in the claimant's favor, the overall evidence in this 
case now establishes that a heart disease was incurred in 
service.  Therefore, entitlement to service connection for 
the cause of the veteran's death is granted. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


